UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

STERN & EISENBERG, PC
1040 N. Kings Highway, Suite 407
Cherry Hill, New Jersey 08034
Telephone: (609) 397-9200
Facsimile: (856) 667-1456
Attorneys for: Caliber Home Loans, Inc. c/o
Caliber Home Loans, Inc.


In Re:                                                 Case Number: 18-18947-CMG
Sandra L. Hayes
                                                       Chapter: 13
         Debtor
                                                       Judge: Christine M Gravelle

                                 NOTICE OF MORTGAGE FORBEARANCE

         The undersigned is the Attorney for Creditor Caliber Home Loans, Inc. in this matter. On or
about Mach 8, 2021, the Creditor was advised that the Debtor(s)’ mortgage loan ending in 9530
(“subject mortgage loan”), secured by real property described as 49 Bisbee Dr, Burlington, NJ 08016-
3837, has been impacted by COVID-19. Pursuant to State and/or Federal guidelines, a forbearance has
been offered, the terms of which are as follows:


    1. The parties agree to a forbearance period of 92 days and have elected to not tender mortgage
payments to Creditor that would come due on the subject mortgage loan starting 03/01/2021 through
05/31/2021.


    2. Debtor(s) will resume mortgage payments beginning 06/01/2021 and will be required to cure
the delinquency created by the forbearance period (“forbearance arrears”).


    3. The payment amount currently is $2,286.20.


    4. The Creditor, at this time, does not waive any rights to collect the payments that come due
during the forbearance period or any payments that were due and owing prior to the forbearance period.
Creditor does not waive its rights under the terms of the note and mortgage or under other applicable
non-bankruptcy laws and regulations, including, but not limited to, RESPA, and the right to collect on
any post-petition escrow shortage.


   5. The Creditor does not waive its rights to seek relief from the automatic stay for reasons other
than non-payment of the mortgage, including, but not limited to, a lapse in insurance coverage or
payment of property taxes.


   6. The Debtor(s) do not waive any rights upon expiration of the forbearance period. Prior to the
expiration of the forbearance period, however, the Debtor(s) must take the following affirmative steps
to address the status of the subject mortgage loan including, but not limited to: (a) bringing the account
post-petition current; (b) requesting extension of the forbearance period; (c) applying for loss
mitigation; and/or (d) amending the Chapter 13 Plan.


   7. Any objection to this Notice must be filed and served not later than 14 days after the filing of
       the Notice. The Court may conduct a hearing on the objection.


       This Notice is intended to disclose a temporary forbearance of the Debtor(s)’ obligation to
remit post-petition payments for the forbearance period. Nothing within this Notice should be
construed to alter any rights, duties, or deadlines that are not related to the remittance of post-
petition mortgage payments.




Date: April 6, 2021                                     /s/ Steven Kelly
                                                        Signatures

                                                                                            new. 5/2020
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)


Stern & Eisenberg, PC
1040 N. Kings Highway, Suite 407
Cherry Hill, New Jersey 08034
Telephone: (609) 397-9200
Facsimile: (856) 667-1456
Attorneys for: Caliber Home Loans, Inc. c/o
Caliber Home Loans, Inc.


In Re:
Sandra L. Hayes                                         Case Number: 18-18947-CMG

         Debtor                                         Chapter: 13

                                                        Judge: Christine M Gravelle


                                           CERTIFICATE OF SERVICE

       I certify that on April 6, 2021, I caused to be served a true and correct copy of the above Notice
of Temporary Forbearance upon registered recipients via the Court’s ECF system. In the event the
debtors is/are pro se, a paper copy of the Notice is being mailed to the debtors’ address on file with the
Court.


                                                      By: /s/Steven Kelly
                                                      Steven Kelly
                                                      Bar No. 010032010
                                                      Stern & Eisenberg, PC
                                                      1040 N. Kings Highway
                                                      Suite 407
                                                      Cherry Hill, NJ 08034
                                                      Phone: (609) 397-9200
                                                      Fax: (856) 667-1456
                                                      skelly@sterneisenberg.com
                                                      Counsel for Creditor
Service List:

                                                 Relationship of
       Name and Address of Party(ies) Served                                          Mode of Service
                                               Party(ies) to the Case
Albert Russo, Esquire
CN 4853                                                                  Hand-delivered
Trenton, NJ 08650-4853                                                   Regular Mail
                                                                         Certified mail/RR
                                                      Trustee            E-Mail
                                                                         Notice of Electronic Filing (NEF)
                                                                          Unless not a participant in ECF
                                                                         Other:__________________
                                                                        (as authorized by the Court*)
Fred R. Braverman, Esquire
106 Society Hill Blve                                                    Hand-delivered
Cherry Hill, NJ 08003                                                    Regular Mail
                                                                         Certified mail/RR
                                                 Debtor Counsel          E-Mail
                                                                         Notice of Electronic Filing (NEF)
                                                                          Unless not a participant in ECF
                                                                         Other:__________________
                                                                        (as authorized by the Court*)
Sandra L. Hayes
49 Bisbee Drive                                                          Hand-delivered
Burlington City, NJ 08016                                                Regular Mail
                                                                         Certified mail/RR
                                                     Debtors             E-Mail
                                                                         Notice of Electronic Filing (NEF)
                                                                          Unless not a participant in ECF
                                                                         Other:__________________
                                                                        (as authorized by the Court*)
U.S. Trustee, Esquire
Office of the US Trustee                                                 Hand-delivered
One Newark Center                                                        Regular Mail
Ste 2100                                                                 Certified mail/RR
Newark, NJ 07102                                    US Trustee           E-Mail
                                                                         Notice of Electronic Filing (NEF)
                                                                          Unless not a participant in ECF
                                                                         Other:__________________
                                                                        (as authorized by the Court*)
                                  RETURN SERVICE ONLY
                                  Please do not send mail to this address
                                  P.O. Box 24610
                                  Oklahoma City, OK 73124




       SANDRA HAYES
       C/O FRED R BRAVERMAN
       106 SOCIETY HILL BLVD
       CHERRY HILL NJ 08003-2402




March 08, 2021

Re: Loan Number:              9530
Property Address:      49 BISBEE DR
                       BURLINGTON NJ 08016

Dear SANDRA HAYES

Thank you for contacting Caliber Home Loans, Inc. ("Caliber") about your mortgage. Based on your stated COVID-19
hardship and request for assistance, you have been approved for an additional Forbearance Plan ("Forbearance Plan").

What is a Forbearance?

A Forbearance is a temporary suspension of your mortgage payments intended to allow you the time and flexibility to
manage the financial challenges affecting your ability to pay your mortgage. The term of this Forbearance Plan, and any
additional Forbearance Plan(s) or extensions, is called the Forbearance Period. Borrowers with a loan subject to the CARES
Act may obtain a Forbearance Period of up to 180 days upon request, with an extension of up to an additional 180 days if
needed.

Important: The terms of this Forbearance Plan, and any additional Forbearance Plan(s), do not include forgiveness
of any amounts. You are required to eventually fully pay your forbearance, but you won't be required to pay all at
once unless you are able to do so. If you are unable to repay these amounts through reinstatement or a repayment
plan, you will need to make arrangements with Caliber. Please contact us as your plan nears completion and we will
help find a solution that works best for you. You may be required to provide additional information to Caliber so that
we can determine your eligibility for these loss mitigation programs.

What should you do before the end of your Forbearance Plan?

If your financial hardship continues at the end of this Forbearance Plan and you are unable to resume your normal monthly
payments, contact Caliber for assistance. Caliber may be able to provide you, at your request, additional Forbearance
Plan(s) in three-month increments, up to a total of twelve months from the starting date of this Forbearance Plan or help you
with other assistance options.

Please note: This Forbearance Plan was offered to you and on the basis of our evaluation of an incomplete Loss Mitigation
application. If you cannot pay the amounts due at the end of the Forbearance Period and require additional Loss Mitigation
assistance, such as a loan modification, it is possible in some cases that interest rates will increase and the term of your loan
may be extended. Note that changes in circumstances may impact your eligibility for a modification or other assistance
options. The investor on your loan may require documentation if you seek additional assistance. Please work with us on your
next steps to ensure you are aware of any documentation requirements that may be necessary to complete your Loss
Mitigation application and be considered for other available Loss Mitigation options.

Forbearance Plan Terms




                                                                                                            Continued on next page

4.09                                                                                                           Page 1 of 3
                                    RETURN SERVICE ONLY
                                    Please do not send mail to this address
                                    P.O. Box 24610
                                    Oklahoma City, OK 73124

                                                                                                       Continued from previous page



       •   1. Temporary Suspension of Payments - This additional plan will temporarily suspend your monthly mortgage
           payment(s) for an additional 03 month(s), beginning on March 01, 2021, and ending on May 31, 2021. During this
           time, you are not required to make any mortgage payments. All suspended payments from both the initial plan and
           any additional plan(s) will be due on June 01, 2021.


       •   By entering into this Forbearance Plan, Caliber will cancel any automated clearing house, or ACH, that you have set
           up for your mortgage account. You may re-establish regular ACH payments on your account at the end of the
           Forbearance Period and the loan is brought current.

       •   2. Forbearance Period / Past Due Amounts - The terms of this Forbearance Plan do not include forgiveness of
           any amounts. During the Forbearance Period, there will be no late charges, penalties or additional interest assessed
           on your loan nor any delinquent credit reporting. You will eventually be required to repay the payments suspended
           during your forbearance, but you won't be required to pay all at once unless you are able to do so. If you are unable
           to repay these amounts through reinstatement or a repayment plan, you will need to make arrangements with
           Caliber. Please contact us as your plan nears completion and we will help find a solution that works best for you.
           You may be required to provide additional information to Caliber so that we can determine your eligibility for these
           loss mitigation programs

       •   3. Taxes and Insurance - If Caliber pays your taxes and/or insurance through an escrow account, the escrow
           portion of your regular payments that would ordinarily become due during the Forbearance Period will continue to
           become due.

       •   If you choose not to make escrow payments during the Forbearance Period, Caliber will adjust any escrow shortage
           at the time of your next annual escrow analysis. Your loan will not become contractually delinquent solely due to
           your election not to pay the escrow portion of your regular payments during the Forbearance Period.

       •   4. Credit Reporting - As a result of not making any payments during the Forbearance Period, you will become
           delinquent on your mortgage and your credit score may be impacted. For customers who were current on their
           payments before entering this Forbearance Plan, Caliber will report you as "Current" to the credit reporting agencies
           during the Forbearance Period. For customers who were delinquent on their payments before entering this
           Forbearance Plan, Caliber will not be reporting the delinquency status or the entry into a Forbearance Plan to credit
           reporting agencies during the term of the Forbearance Period. CREDIT SCORING COMPANIES MAY CONSIDER
           WHETHER THERE IS AN INCREASED CREDIT RISK DUE TO THE LACK OF REPORTING. CALIBER IS
           UNCERTAIN AS TO THE IMPACT ON YOUR CREDIT SCORE, PARTICULARLY IF YOU ARE CURRENT ON
           YOUR MORTGAGE. FAILURE TO REINSTATE YOUR ACCOUNT UPON COMPLETION OF THE FORBEARANCE
           PLAN MAY RESULT IN ADVERSE CREDIT REPORTING.

       •   5. Delinquency Notices - During the Forbearance Period, you may receive delinquency notices required under the
           terms of your loan and applicable law, and Loss Mitigation assistance correspondence and applications. These
           notices will not affect the terms of your Forbearance Plan(s).

       •   6. Foreclosure - We will not refer your loan to foreclosure or proceed to foreclosure sale during the Forbearance
           Period. Any pending foreclosure action or proceeding that has been suspended may be resumed if you fail to
           comply with the terms of the Forbearance Plan.

       •   7. Forbearance Plan Offer - This Forbearance Plan offer is contingent on you having provided accurate and
           complete information. We reserve the right to revoke this offer or terminate the plan following your acceptance if we
           learn of information that would make you ineligible for the Forbearance Plan.

       •   8. Payments During Forbearance Plan - You agree that, in the event you make any payments during the
           Forbearance Plan, we will hold those payments in an account until sufficient funds are in the account to pay your
           oldest delinquent monthly payment. You also agree that we will not owe you interest on the amounts held in the
           account. If any money is left in this account at the end of the Forbearance Plan, it will be applied to reduce the
           unpaid amounts of your mortgage loan in accordance with the terms of the mortgage and applicable law.




                                                                                                            Continued on next page

4.09                                                                                                           Page 2 of 3
                                    RETURN SERVICE ONLY
                                    Please do not send mail to this address
                                    P.O. Box 24610
                                    Oklahoma City, OK 73124

                                                                                                          Continued from previous page



       •   Our acceptance and posting of any payment you make during the Forbearance Plan will not be deemed a waiver of
           the acceleration of our loan and related activities, including the right to resume or continue foreclosure if you fail to
           comply with the terms of the plan, and shall not constitute a cure of your mortgage default unless such payments
           are sufficient to completely cure the default.

       •   Please be aware that your ability to make payments online at www.caliberhomeloans.com and through the mobile
           app may be limited during the Forbearance Period.

       •   9. Loan Documents - Your current loan documents remain in effect. You agree that all terms and provisions of
           your current mortgage note and mortgage security instrument remain in full force and effect and you will comply with
           those terms. Nothing in the Forbearance Plan shall be understood or construed to be a satisfaction or release in
           whole or in part of the obligations contained in the loan documents.

We need to remain in contact during the Forbearance Period and we will make periodic calls to you as permitted by law or
required by the investor of your loan. It is also important for you to be in contact with us during the plan so we may
understand how we can assist you with resolving the unpaid amounts due on the loan during the Forbearance Period. If your
financial situation changes during the term of your Forbearance Plan(s), please contact us immediately to reassess your
situation and discuss potential alternatives.

If you have any questions about this request, please contact our dedicated team of professionals that are ready to assist you
with any questions or concerns you may have about this request. We can be reached at (800) 401-6587, Monday - Thursday,
between the hours of 8:00 a.m. and 8:00 p.m., and Friday between the hours of 8:00 a.m. and 7:00 p.m. Central Time. We
look forward to assisting you.

Sincerely,




Karen Shields, Senior Vice President
Default Servicing

Notices of Error, Credit Disputes, Requests for Information, or Qualified Written Requests must be sent to: P.O. Box
270415, Oklahoma City, OK 73137. Please include your specific concern or question and account number.

THIS IS AN ATTEMPT BY A DEBT COLLECTOR TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE
USED FOR THAT PURPOSE.

Notice to Consumers presently in Bankruptcy or who have a Bankruptcy Discharge: If you are a debtor presently
subject to a proceeding in Bankruptcy Court, or if you have previously been discharged from this debt by a Federal
Bankruptcy Court, this communication is not an attempt to collect a debt but is sent for informational purposes only
or to satisfy certain Federal or State legal obligations.




4.09                                                                                                              Page 3 of 3
